Title: From Thomas Jefferson to George Washington, 1 January 1793
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Jan. 1. 1793.

I have duly considered the translation of the letter of Dec. 27. from M. de la Forest stating that the French Consuls here have a right to recieve their salaries at Paris, that under the present circumstances they cannot dispose of their bills, and desiring that our government will take them as a remittance in part of the monies we have to pay to France. No doubt he proposes to let us have them on such terms as may ensure us against loss either from the course of exchange of cash for cash at Philadelphia, Amsterdam and Paris, or from the difference between cash and assignats at Paris, in which latter form they will probably be paid. I do not observe any objection from the treasury that this channel of remittance would be out of their ordinary line and inadmissible on that account.—Taking it therefore on the ground merely of an advance unauthorised by the French government, I think the bills may be taken. We have every reason to believe the  money is due to them, and none to doubt it will be paid, every creditor being authorised to draw on his debtor. They will be paid indeed in assignats, at the nominal value only, but it is previously understood that these will procure cash on the spot of the real value we shall have paid for them. The risk, if any, is certainly very small, and such as it would be expedient in us to encounter in order to oblige these gentlemen. I think it of real value to produce favorable dispositions in the agents of foreign nations here. Cordiality among nations depends very much on the representations of their agents mutually, and cordiality once established, is of immense value, even counted in money, from the favors it produces in commerce, and the good understanding it preserves in matters merely political. I have the honor to be with sentiments of the most perfect respect & attachment, Sir, your most obedient & most humble servt

Th: Jefferson

